Fish, C. J.
1. There was no assignment of error in the bill of exceptions on the exceptions pendente lite filed by the plaintiff in error to the ruling of the court refusing to strike the answer of the defendant on the ground that it was not properly verified. The question sought to be raised by the exceptions pendente lite, therefore, is not before this court for decision.
2. The fifth ground of the motion for a new trial was not approved by the judge, ana can not be considered.
3. Other grounds embodied in the amendment to the original motion for new trial assigned error on certain excerpts from the charge of the court, and upon rulings on the admissibility of evidence. In so far as any of such assignments of error are sufficient in form, they show no cause for a reversal.
4. The evidence was sufficient to support the verdict for the. defendant, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Atkinson, J., absent.

Equitable petition. Before Judge Bartlett. Polk superior court. November 1, 1918.
W. H. Terrell and Bunn & Trawick, for plaintiff.
W. E. Simmons and W. W. Mundy, for defendant.